ACCEPTED
                                         04-15-00521-CV
                             FOURTH COURT OF APPEALS
                                  SAN ANTONIO, TEXAS
                                    8/24/2015 4:03:07 PM
                                          KEITH HOTTLE
04-15-00521-CV                                    CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 08/24/2015 4:03:07 PM
                     KEITH E. HOTTLE
                          Clerk